Exhibit 10.1

 

ZOLL INVESTOR CONTACT:   

A. Ernest Whiton

Chief Financial Officer

+1 (978) 421-9655

ZOLL MEDIA CONTACT:   

Robert Minicucci

Corporate Communications Manager

                    FOR IMMEDIATE RELEASE   

+1 (978) 421-9832

rminicucci@zoll.com

 

ZOLL EXERCISING OPTION TO ACQUIRE REVIVANT CORPORATION

Opens a Significant New Era in the Treatment of Sudden Cardiac Arrest Patients

 

Tuesday, October 5, 2004—CHELMSFORD, MASS.—ZOLL Medical Corporation (NASDAQ:
ZOLL), a manufacturer of resuscitation devices and software solutions, today
announced that it is exercising its option to acquire Revivant Corporation of
Sunnyvale, California, the manufacturer of the AutoPulse™ Non-invasive Cardiac
Support Pump. The AutoPulse is an FDA-approved device that offers the potential
of restoring near-normal blood flow levels in victims of Sudden Cardiac Arrest
(SCA). Many clinicians who have used the AutoPulse call it the single most
important development in the treatment of SCA in the past 30 years.

 

ZOLL anticipates that it will complete the acquisition of Revivant in accordance
with the Merger Agreement. Once completed, Revivant will become a subsidiary of
ZOLL and retain its manufacturing and R&D functions in Sunnyvale. ZOLL will
consolidate marketing and sales operations at its headquarters in Chelmsford,
Massachusetts and ZOLL will retain the AutoPulse product name for marketing
purposes.

 

This option was part of an agreement announced in August 2003, through which
ZOLL invested $7 million in Revivant preferred stock and provided $5 million of
debt financing. ZOLL received a 15% stake in Revivant and the option to acquire
their remaining outstanding shares.

 

Upon completion of the acquisition, ZOLL will pay an additional $15 million as
the initial merger payment. ZOLL will also make clinical milestone payments,
targeted at $15 million, tied to the completion of certain clinical trials with
the AutoPulse through 2006. ZOLL will make additional payments for the years
2005 through 2007 based on the growth of AutoPulse sales. In general, all
payments will be a combination of cash and ZOLL common stock.

 

Commenting on the transaction, Richard A. Packer, President and Chief Executive
Officer of ZOLL, said, “We believe the AutoPulse will cause a major sea change
in how resuscitation is performed, and is the most important advance since the
introduction of external defibrillation. This acquisition presents an exciting
opportunity to expand our presence in the resuscitation market and positions us
well for additional growth. We feel there is potential for incremental revenue
of $13 to $15 million during the ramp-up phase in fiscal 2005, potential for $30
million or more in fiscal 2006, with even greater promise for fiscal 2007 and
beyond. The AutoPulse offers the potential of significant incremental growth in
the coming years. We believe that the market for this product eventually has the
potential to be equivalent to the worldwide professional defibrillator market,
which is estimated at $650 million.”

 



--------------------------------------------------------------------------------

ZOLL Exercises Option to Acquire Revivant Corporation, Makers of the AutoPulse
System... 2

 

In only its first year of commercial availability, more than 80 customers have
already purchased the AutoPulse and have been actively using it as part of their
resuscitation protocol. It is a technology that significantly advances the way
resuscitation is performed in pre-hospital and hospital settings. “I’ve been a
paramedic for more than 20 years, and I’ve never seen a device that does what
the AutoPulse does,” said Mike Poniatowski, Director of Operations for EVAC
Ambulance Service in Daytona Beach, Florida. “Everything we do right now is
based on our two hands and manual CPR. But with circulatory rates and the
perfusion that the AutoPulse delivers, we will change everything we do when
treating cardiac arrest patients. We will rewrite the book on resuscitation.”

 

The automated, portable AutoPulse is a battery-operated electromechanical
platform with a disposable band that fastens across a victim’s chest. The
AutoPulse compresses the entire chest in a consistent, optimal “hands-free”
manner, moving much more blood than manual chest compressions. Additionally, it
offers the benefit of freeing up rescuers to focus on other life-saving
interventions.

 

The effectiveness of the AutoPulse is evidenced by the results of three
significant research studies that have been published in major peer-reviewed
journals:

 

  • An animal hemodynamics study conducted by Halperin et al. at Johns Hopkins
University demonstrated that the AutoPulse generated pre-arrest levels of blood
flow to the heart and brain.

 

  • A human hemodynamics study completed by Timmerman et al. showed that the
AutoPulse generated 33% greater coronary perfusion pressure (CPP) than manual
CPR conducted by medical residents. The American Heart Association has called
CPP an important measurement of blood flow to the heart.

 

  • An animal survival study conducted at Stanford University by Ikeno et al.
resulted in 73% of subjects supported with the AutoPulse returning to normal
blood flow and surviving, with 88% of the survivors determined to be
neurologically normal. None of the subjects supported with conventional CPR
survived.

 

Mr. Packer concluded, “Our vision of advancing resuscitation is coming together.
We are excited about our future growth prospects, not only in the defibrillator
business, but also with emerging technologies, such as the AutoPulse. We believe
that ZOLL has built the sales and distribution strength to create tremendous
leverage over the long term as we continue to broaden our product portfolio. In
addition to expanding our product line, ZOLL believes that the integration of
these technologies over time will bring new levels of efficiency and efficacy to
resuscitation efforts worldwide.”

 

About ZOLL Medical Corporation

 

ZOLL Medical Corporation (NASDAQ: ZOLL) designs, manufactures, markets, and/or
sells non-invasive resuscitation devices and software solutions. They include
pacing and defibrillation devices (ZOLL’s M Series™ and AED Plus™, and LIFECOR,
Inc.’s LifeVest™ and Life-Padz™ WCD 3000S Wearable Defibrillators), circulatory
assist devices (the AutoPulse™ and Advanced Circulatory Systems, Inc.’s ResQPOD®
Circulatory Enhancer); and a fluid resuscitation product called the Power
Infuser™, manufactured by Infusion Dynamics, a division of ZOLL. These devices
help healthcare professionals, emergency medical service providers, and first
responders diagnose and treat Sudden Cardiac Arrest and trauma victims.

 



--------------------------------------------------------------------------------

ZOLL Exercises Option to Acquire Revivant Corporation, Makers of the AutoPulse
System... 3

 

Additionally, through its subsidiary ZOLL Data Systems, ZOLL designs and markets
software that automates the collection and management of both clinical and
non-clinical data. With direct operations, international offices, and business
partners in all of the world’s major markets, ZOLL markets and sells its
products in more than 140 countries. For more information, visit www.zoll.com or
call +1 (978) 421-9655.

 

Certain statements contained in this press release, including statements
regarding the anticipated development of ZOLL’s business, potential sales levels
and overall market for the AutoPulse, its ability to differentiate its products
from others on the market, and other statements contained herein regarding
matters that are not historical facts, are “forward-looking” statements (as
defined in the Private Securities Litigation Reform Act of 1995). Because such
statements are subject to risks and uncertainties, actual results may differ
materially from those expressed or implied by such forward-looking statements.
Factors that could cause actual results to differ materially from those
expressed or implied by such forward-looking statements include, but are not
limited to, the prompt market acceptance of the AutoPulse, successful completion
of the clinical trials regarding the AutoPulse, the ability of the ZOLL sales
force to market successfully multiple resuscitation products, entrance of a
competitive product, and those factors discussed in the section entitled “Risk
Factors” in ZOLL’s Quarterly Report on Form 10-Q filed with the SEC on August
18, 2004.

 

# # #

 

Copyright © 2004 ZOLL Medical Corporation. All rights reserved. 269 Mill Road,
Chelmsford, MA 01824-4105. AED Plus, AutoPulse, Life-Padz, M Series, Power
Infuser, and RescueNet are trademarks of ZOLL Medical Corporation. The LifeVest
System is a trademark of LIFECOR, Inc. The ResQPOD is a registered trademark of
Advanced Circulatory Systems, Inc. ZOLL is a registered trademark of ZOLL
Medical Corporation. All trademarks are property of their respective owners.

 

EDITOR’S NOTE: Revivant’s web site is www.revivant.com.

 